Title: To Thomas Jefferson from Lewis Burwell, 15 February 1781
From: Burwell, Lewis
To: Jefferson, Thomas



Mecklenburg Feb 15th 1781

Your Excellency will I make no doubt be informed before you get this of the near approach of Lord Cornwallace with the British Army. I last night received information that the enemy were at Boyds Ferry on Dan River Halifax County. I have order’d out all  the Militia of this County but I can assure you that we have little or no Amunition and I fear not a hundred Guns in the County. The People would fight and endeavour to defend this Country but their whole cry is for arms. Genl. Green they say is on this side the River but I suppose he will be obliged to retreat. I shall reinforce him with what Men I can arm and you may depend I will exert every nerve to save my Country but our Situation is truly deplorable as we shall not only feel the first stroke from the British army but be exposed to be plunder’d by the Damned Tories. I am with all due respect your Excellencys most obt Servant,

Lewis Burwell

